Exhibit 10.2

EXECUTION VERSION

AIRCRAFT DRY LEASE AGREEMENT

THIS AIRCRAFT DRY LEASE AGREEMENT (this “Lease”) is entered in effective as of
December 17, 2018, by and between STERLING2K LLC, a New York limited liability
company with an address at 340 Crossways Park Drive, Woodbury, NY 11797
(“Lessor” or “Sterling”) and MSG SPORTS & ENTERTAINMENT, LLC, a Delaware limited
liability company with an address at Two Pennsylvania Plaza, New York, New York
10121 (“Lessee” or “MSG”).

W I T N E S S E T H

WHEREAS, Lessor is the owner of a Gulfstream Aerospace GV-SP (G550) aircraft,
manufacturer’s serial number 5043, United States registration N107VS, including
its engines, accessories, components and parts (the “Aircraft”); and

WHEREAS, the parties have agreed that Lessor shall lease the Aircraft to Lessee
on a non-exclusive basis for use by Lessee upon the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, Lessor and Lessee, intending to be legally bound, agree
as follows:

1.    Lease of Aircraft.

(a)    This Lease sets forth the exclusive terms and conditions under which
Lessee is entitled to use the Aircraft, and Lessee shall have no right to use
the Aircraft except as expressly set forth herein. Lessor shall lease the
Aircraft to Lessee, and Lessee shall lease the Aircraft from Lessor, during all
Lease Periods throughout the Term (as defined in Section 12) of this Lease as
provided hereunder. “Lease Periods” shall mean those times, if any, when the
Aircraft is being utilized by Lessee hereunder, with the consent of Lessor as
provided in Section 1(e), for flight operations conducted by Lessee under
Part 91 of the Federal Aviation Regulations (“FARs”), including any deadhead,
ferry or repositioning flights to return the Aircraft to the airport at which
the Lease Period commenced or to position the Aircraft for a Lessee trip at a
remote location away from Republic Airport, Farmingdale, New York (KFRG), but
excluding any deadhead, ferry and repositioning flights described in
Section 1(b) below (“Lessee Flights”). Lessee’s right to use the Aircraft
hereunder during the Term shall be non-exclusive and is subject in all respects
to (i) Lessor’s right to use the Aircraft at all times during the Term other
than during such Lease Periods and (ii) Lessor’s right to permit other
non-exclusive lessees to use the Aircraft under their operational control and
possession, command and control

(b)    Notwithstanding the foregoing, the parties agree that if a trip by Lessee
causes or will cause the Aircraft to be at a remote location away from KFRG
(“Lessee’s Location”), Lessee shall, at Lessor’s request, permit the Aircraft to
be relocated from Lessee’s Location to KFRG or other location designated by
Lessor (and thereafter shall be returned to Lessee’s Location) if Lessor
requires use of the Aircraft directly or for one of its affiliated non-exclusive
lessees, but only if such itinerary will not unreasonably delay or interfere
with any scheduled flight by Lessee. In that event, (i) Lessee’s then-current
Lease Period shall terminate effective as of initial engine start-up for the
departure flight from Lessee’s Location; (ii) Lessor or its affiliated
non-exclusive lessee shall pay all costs incurred during the period in which the
Aircraft is away from Lessee’s Location, including all occupied and deadhead
legs to ferry the Aircraft from Lessee’s Location and back; and (iii) a new
Lease Period shall begin effective as of final engine shut-down upon return of
the Aircraft to Lessee’s Location.



--------------------------------------------------------------------------------

(c)    Transfer of the Aircraft from Lessor to Lessee to commence a Lease Period
hereunder, and transfer of the Aircraft from Lessee to Lessor to terminate a
Lease Period hereunder, shall be evidenced by the entry of appropriate notations
of such transfer on the Aircraft’s logs. Upon the commencement or termination of
any Lease Period hereunder, the party transferring possession of the Aircraft
shall deliver the Aircraft to the other party at KFRG or such other location as
the parties may agree. In the case of a transfer of possession from Lessee to
Lessor, the Aircraft shall be in at least the same operating condition, order,
repair and condition as when received by Lessee at the commencement of the Lease
Period, reasonable wear and tear and maintenance events arising during the Lease
Period not caused by Lessee’s gross negligence or willful misconduct excepted.

(d)    Subject to Aircraft and crew availability, Lessor shall use its good
faith efforts, consistent with Lessor’s approved policies, in order to
accommodate the needs of Lessee, to avoid conflicts in scheduling with Lessor’s
affiliated non-exclusive lessees’ use of the Aircraft, and to enable Lessee to
enjoy the benefits of this Lease; however, Lessee acknowledges and agrees that
notwithstanding anything in this Lease to the contrary, Lessor shall have sole
and exclusive final authority over the scheduling of the Aircraft and Lessor’s
other affiliated non-exclusive lessees’ needs for the Aircraft shall take
precedence over Lessee’s rights and Lessor’s obligations under this Lease
pursuant to Section 1(e).

(e)    Lessee shall use its reasonable efforts to give Lessor as much advance
notice of Lessee’s proposed utilization hereunder. If Lessee notifies Lessor
pursuant to Section 15 of Lessee’s proposed use of the Aircraft and Lessor
consents thereto, the period described in such notice of proposed use may be
scheduled by Lessee (unless such intended use is cancelled by Lessee by like
notice to Lessor). Notwithstanding anything herein to the contrary, all Lessee
Flights approved by Lessor and scheduled by Lessee are subject to the absolute
right of Lessor to revoke such approval at any time prior to twenty four (24)
hours before the scheduled departure of the initial flight of the approved
itinerary, without liability, upon notice to Lessee. Any notice under this
Section 1(e) may be either written or oral, but shall be given only to or by
individuals designated by each party from time to time as authorized to act on
its behalf for purposes of this Section 1(e).

2.     Rent.

(a)    Lessee shall remit to Lessor the sum per block hour set forth on
Schedule 1 hereto from time to time as Rent for the use of the Aircraft by
Lessee during each Lease Period hereunder. For this purpose, a “block hour”
shall be measured in hours and tenths of hours, rounded to the nearest tenth of
an hour, from the time the Aircraft moves for purposes of flight at the
departure airport to the time the Aircraft comes to a stop at the arrival
airport.

(b)    Not later than thirty (30) days after the end of each calendar month
during the Term, Lessee shall provide to Lessor a statement showing all use of
the Aircraft during Lease Periods during that month, and a complete accounting
detailing any Rent due from Lessee for that month. Notwithstanding anything in
this Lease to the contrary, Lessee shall have no obligation to utilize the
Aircraft hereunder, and there shall be no Rent payable to Lessor hereunder with
respect to any calendar month if Lessee does not use the Aircraft hereunder
during such month. All payments of Rent due for any calendar month shall be made
at Lessor’s address set forth above, or at such other place as Lessor may
designate to Lessee in writing from time to time, not later than the thirtieth
(30th) day of the following month.

(c)    Not later than thirty (30) days following June 30 (the “True-Up Date”)
each year during the Term, Sterling shall provide (or cause to be provided) to
MSG a statement showing the total number of hours of use of the Aircraft from
July 1 of the preceding year to and including the True-Up Date. The statement
provided by (or on behalf of) Sterling for the period of July 1, 2018 through
June 30, 2019, the statement shall include MSG’s use of Sterling Aviation LLC’s
Gulfstream Aerospace G-V aircraft, manufacturer’s serial number 639, United
States registration N501CV (the “GV”). Pursuant to that certain Time Sharing
Agreement, effective as of July 1, 2018, between Charles F. Dolan (“CFD”) and
MSG (the

 

2



--------------------------------------------------------------------------------

“MSG G550 Time Sharing Agreement”) providing for the lease of MSG’s Gulfstream
Aerospace GV-SP aircraft, manufacturer’s serial number 5264, United States
registration N551CS (the “MSG G550”) by CFD, MSG shall deliver a statement
showing the total number of hours of use of the MSG G550 by CFD from July 1 of
the preceding year to and including the True-Up Date. The parties acknowledge
and agree that the expectation is that Lessee’s use of the Aircraft pursuant to
this Lease shall be greater (on a per hour basis) than Lessor’s use of the MSG
G550 pursuant to the MSG G550 Time Sharing Agreement. In the event that the
total number of hours of use of the Aircraft (including use of the GV, as
applicable) by MSG during such period is greater than CFD’s use of the MSG G550
for such period, MSG shall remit to Lessor as Additional Rent the sum per block
hour set forth on Schedule 1 hereto for such hours in excess of CFD’s use of the
MSG G550 (the “True-Up Hours”). In addition, the parties hereto acknowledge and
agree that such Rent, including any Additional Rent, shall be permitted to be
further adjusted to ensure that the arrangement is not economically unfair to
the Lessor of the Aircraft. Notwithstanding anything in this Lease to the
contrary, under no circumstances shall the fees paid under this Lease by Lessee
be greater than those permitted under FAR Part 91.501(d).

3.    Expenses. Lessor shall pay the entire cost of insuring, maintaining and
fueling the Aircraft during the Term. Lessee shall pay the following
trip-specific costs of operating the Aircraft during Lease Periods under this
Lease:

(a)    travel expenses of crew, including food, lodging and ground
transportation;

(b)    hangar and tie-down costs away from KFRG;

(c)    additional insurance obtained for the specific flight at the request of
Lessee;

(d)    landing fees, airport taxes and similar assessments;

(e)    customs, foreign permit and similar fees directly related to the flight;

(f)    in-flight food and beverages;

(g)    passenger ground transportation;

(h)    flight planning and weather contract services; and

(i)    oil, lubricants and other additives.

4.    Flight Crew.

(a)    Lessee shall obtain at its sole cost and expense the services of fully
qualified and properly certificated flight crew to operate the Aircraft under
this Lease. All flight crew provided by Lessee to operate the Aircraft during
any Lease Period hereunder shall be employees or contractors of Lessee, and
Lessee shall be solely responsible for their compensation.

(b)    Only fully-qualified and properly-credentialed flight crew members who
are included under the insurance coverage required to be maintained hereunder
shall be permitted to operate the Aircraft during any Lease Period. All flight
crew utilized by Lessee hereunder shall comply with all applicable regulations
and the requirements of all applicable operations and maintenance manuals.

5.    Operational Control; Operations.

(a)    Lessor and Lessee intend that the lease of the Aircraft effected hereby
shall be treated as a “dry lease”. Notwithstanding anything in this Lease to the
contrary, Lessee shall have complete

 

3



--------------------------------------------------------------------------------

and exclusive operational control, and complete and exclusive possession,
command and control, of the Aircraft for all flights during each Lease Period
under this Lease. Lessee shall have complete and absolute control of the
crewmembers in preparation for and in connection with the operation of all
flights during each Lease Period under this Lease. Lessee shall have complete
and exclusive responsibility for scheduling, dispatching and flight following of
the Aircraft on all flights conducted during Lease Periods under this Lease,
which responsibility includes the sole and exclusive right over initiating,
conducting and terminating any such flights. Lessee shall have no operational
control over any flights of the Aircraft not conducted during Lease Periods
under this Lease.

(b)    Lessee shall use and operate the Aircraft under this Lease only in
accordance with applicable manufacturers’ recommendations and airport and
climatic conditions. Neither Lessee nor Lessor shall permit the Aircraft to be
maintained, used or operated in violation of any law, rule, regulation,
ordinance or order of any governmental authority having jurisdiction, or in
violation of any airworthiness certificate, license or registration relating to
the Aircraft.

6.    Regulatory. Lessee shall obtain and maintain in full force and effect any
necessary certificates, licenses, permits and authorizations required for its
use and operation of the Aircraft hereunder. Lessee agrees to conduct all
operations contemplated by this Lease in compliance with all applicable
provisions of the FARs, including, but not limited to, Part 91 thereof.

7.    Records. Lessee shall maintain any records required by applicable laws,
rules or regulations in connection with the operation of the Aircraft during any
Lease Period hereunder. Without limiting the generality of the foregoing, Lessee
shall maintain or cause to be maintained flight log books showing the full
flight time of the Aircraft during each Lease Period hereunder, and shall keep
such logs available for inspection by Lessor or its representatives at all
reasonable times. Lessor shall be entitled, upon reasonable notice to Lessee, to
inspect any books or records of Lessee that relate to the Aircraft’s use
hereunder.

8.    Remote Locations. Lessee shall pay the cost of hangaring the Aircraft at
remote locations during any Lease Periods hereunder.

9.    Insurance.

(a)    During the Term, Lessor will procure and maintain or cause to be procured
and maintained at its sole cost and expense aircraft insurance (the “Policy”)
that satisfies all of the requirements of this Section 9. The Policy will
provide: (i) all risk, both ground and in-flight hull, including hull war risks,
insurance in an amount equal to the most recent appraised fair market value of
the Aircraft; and (ii) liability coverage covering passengers, non-passengers,
third party liability (including war risk AV52) and property damage of not less
than two hundred fifty million ($250,000,000) United States dollars for each
occurrence but sublimited to twenty five million ($25,000,000) United States
dollars for each occurrence and aggregate with respect to Personal Injury
Liability.

(b)    The Policy will provide: (i) that Lessee and its affiliates and each of
their respective members, managers, shareholders, officers, directors, partners,
employees, agents, licensees and guests are designated as additional insureds
(without responsibility for premiums) with respect to the liability coverage;
(ii) that the insurer waives any right of set-off and any right of subrogation
against any of the additional insureds; (iii) that no cancellation or
substantial change in coverage of or failure to renew the Policy shall be
effective as to the additional insureds for thirty (30) days (seven (7) days, in
the case of war risk or allied perils) after receipt by Lessee of written notice
from the insurer of any such cancellation or substantial change in coverage of
the policy; (iv) that all coverages will be primary, not subject to any
co-insurance clause, not contributory or subject to offset with respect to any
other policies in force; (v) for a severability of interest clause providing
that the Policy will operate in the same manner to give each insured the same
protection as if there were a separate policy issued to each insured except for
the limit of liability; and (vii) that the “Territory” section will provide
Worldwide Coverage.

 

4



--------------------------------------------------------------------------------

(c)    On or before the date hereof, Lessor will provide Lessee with a
certificate of insurance evidencing all coverages in compliance with the
requirements of this Lease.

10.    Maintenance. Lessor shall, at its sole cost and expense, (i) enroll or
cause the Aircraft to be enrolled on a Federal Aviation Administration (“FAA”)
approved or manufacturer-recommended maintenance and inspection program under
Part 91 of the FARs, and (ii) maintain or cause the Aircraft to be maintained in
accordance with the requirements of the approved maintenance and inspection
program and all applicable FAA regulations. No period of maintenance, preventive
maintenance or inspection shall be delayed or postponed for the purpose of
scheduling the Aircraft, unless said maintenance or inspection can be safely
conducted at a later time in compliance with all applicable laws and
regulations. Lessor represents and warrants that, at all times during the Term,
the Aircraft will be in airworthy condition and current on the approved
maintenance program. Lessee shall be responsible for obtaining letters of
authorization in its own name as operator of the Aircraft for operations within
RVSM, use of a MEL, or any other operator specific authorization required for
Lessee’s operation of the Aircraft.

11.    Default. In addition to the termination rights set forth in Section 12,
the non-defaulting party shall have the right to terminate this Lease
immediately (without prejudice to any other rights that such party may have)
upon written notice to the defaulting party in the event of any one or more of
the following events of default:

(i)    failure of the defaulting party to make payments due hereunder within
ten (10) days following notice from the non-defaulting party that such payment
was not timely made when due;

(ii)    except as provided in Section 11(iii) - (vii), violation or default of
any material term, obligation or condition of a non-monetary nature set forth in
this Lease, together with a failure to cure within ten (10) days after receipt
of written notice of such violation;

(iii)    if Lessee operates or maintains the Aircraft in violation of any law,
regulation, directive or order of any governmental authority or in violation of
any provision of any insurance policy contemplated by this Lease, unless such
violation can reasonably be cured, in which case Lessee shall have failed to
cure such violation within ten (10) days after receipt of written notice
thereof;

(iv)    if any representation or warranty made in this Lease by a party is or
becomes false, misleading or incorrect in any material respect;

(v)    lapse of insurance coverage required to be kept in force hereunder;

(vi)    if a party shall make a general assignment for the benefit of creditors,
or be declared insolvent or bankrupt under any bankruptcy, insolvency or other
similar law, or commence a voluntary proceeding seeking liquidation,
reorganization or other relief under any such law or seeking the appointment of
a receiver or liquidator over any substantial portion of its respective assets;

(vii)    assignment by a party of this Lease, except as permitted under
Section 22, or any right or interest created hereunder without the prior written
consent of the other party;

(viii)    Lessee incurs, causes, permits, consents to, or there arises due to
Lessee’s actions or failure to act, the creation, attachment, filing or
registration of any lien, mortgage, security interest or other charge or
encumbrance or claim or right of others against the Aircraft, other than the
creation and

 

5



--------------------------------------------------------------------------------

attachment of statutory liens for operating costs related to Lessee Flights that
arise in the ordinary course of business and that are not perfected by filing or
registration against the Aircraft or the lienor asserting or retaining
possession of or seizing or arresting the Aircraft.

(ix)    Lessee fails to execute reasonable and customary documentation required
by the Lessor to finance or continue financing of the Aircraft. Lessee knowingly
operates the Aircraft in a location or manner that violates the terms of an
Aircraft Loan and Security Agreement as provided by the Lessor.

(x)    Lessee knowingly operates the Aircraft in or above a war or conflict
zone.

12.    Term. The term of this Lease (including as it may be extended pursuant to
the terms hereof, the “Term”) shall commence on the date hereof and, unless
terminated in accordance with the provisions hereof, shall remain in full force
and effect for an initial term ending on June 30, 2019 and thereafter shall
automatically renew for successive one-year terms unless either party provides
written notice not less than 30 days prior to the expiration of the current
term. Notwithstanding the foregoing, (a) Lessor shall have the right to
terminate this Lease immediately (x) upon termination of the G550 Time Sharing
Agreement, (y) upon termination of the any underlying lease of the Aircraft or
(z) upon the sale of the Aircraft and (b) either party shall have the right to
terminate this Lease (i) upon breach of the terms of this Lease by the other
party as provided in Section 11, or (ii) for any reason or no reason by written
notice given to the other party not less than ten (10) days prior to the
proposed termination date.

13.    Remedies on Default or Termination. In the event of a termination of this
Lease, whether as a result of a default or the expiration of its Term, Lessee
shall immediately cease its use of the Aircraft and return the Aircraft and all
records pertaining thereto to the custody of Lessor or its agents or
representatives as set forth herein at such airport as Lessor and Lessee may
agree. Not later than thirty (30) days after the termination of this Lease, a
full accounting shall be made between Lessee and Lessor and all accounts settled
between the parties. In no event shall any termination affect the rights and
obligations of the parties arising prior to the effective date of such
termination. Without prejudice to or limitation or modification of the other
provisions of this Lease, in no event shall either party be liable to the other
for damages relating to the loss of use of the Aircraft after the date of
termination of this Lease, due to default or expiration of the Term or
otherwise.

14.    Cross Indemnities; LIMITATION ON LIABILITY.

(a)    Without limiting their respective obligations hereunder, each party (in
each case, the “Indemnitor”) hereby indemnifies and holds harmless the other
party and its affiliates and their respective officers, directors, partners,
employees, shareholders, members and managers (in each case, collectively, the
“Indemnitee”) for any claim, damage, loss, or reasonable expense, including
reasonable attorneys’ fees (an “Indemnified Loss”), resulting from bodily injury
or property damage arising out of the ownership, maintenance or use of the
Aircraft which results from the gross negligence or willful misconduct of such
party; provided, however, that neither party will be liable for any Indemnified
Loss to the extent:

(i)    Such loss is covered by the insurance policies described in Section 9
(the “Policies”);

(ii)    Such loss is covered by the Policies but the amount of such loss exceeds
the policy limits specified by Lessor;

(iii)    Such loss consists of expenses incurred in connection with any loss
covered in whole or in part by the Policies but such expenses are not fully
covered by the Policies; or

 

6



--------------------------------------------------------------------------------

(iv)    Such loss is caused by the gross negligence or willful misconduct of the
Indemnitee.

(b)    Each party agrees to look to the insurance required to be maintained
under Section 9 prior to seeking indemnification from the other party hereunder.

(c)    LIMITATION ON LIABILITY. EACH PARTY ACKNOWLEDGES AND AGREES THAT: (I) THE
PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED; (II) ITS RIGHTS TO
INDEMNIFICATION FROM THE OTHER PARTY UNDER SECTIONS 14(a) and 17; AND (III) ITS
RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A BREACH OF THE OTHER PARTY’S
OBLIGATIONS UNDER THIS LEASE; ARE THE SOLE REMEDIES FOR ANY DAMAGE, LOSS, OR
EXPENSE ARISING OUT OF THIS LEASE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 14(c), EACH PARTY WAIVES ANY RIGHT
TO RECOVER ANY DAMAGE, LOSS OR EXPENSE ARISING OUT OF THIS LEASE OR THE
TRANSACTIONS CONTEMPLATED HEREBY. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
OR HAVE ANY DUTY FOR INDEMNIFICATION OR CONTRIBUTION TO THE OTHER PARTY FOR ANY
CLAIMED INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, OR
FOR ANY DAMAGES FOR LOSS OF USE, REVENUE, PROFIT, BUSINESS OPPORTUNITIES AND THE
LIKE, OR FOR DEPRECIATION OR DIMINUTION IN VALUE OF THE AIRCRAFT OR INSURANCE
DEDUCTIBLE, EVEN IF THE PARTY HAD BEEN ADVISED, OR KNEW OR SHOULD HAVE KNOWN OF
THE POSSIBILITY OF SUCH DAMAGES.

NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, NEITHER PARTY SHALL HAVE
ANY LIABILITY TO THE OTHER PARTY FOR ITS PERFORMANCE OR FAILURE TO PERFORM ANY
OF ITS OBLIGATIONS UNDER THIS LEASE (INCLUDING, WITHOUT LIMITATION, IN THE CASE
OF ITS NEGLIGENCE) EXCEPT IN THE CASE OF ITS GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d)    The provisions of this Section 14 shall survive the termination or
expiration of this Lease.

15.    Notices. All notices or other communications delivered or given under
this Lease shall be in writing and shall be deemed to have been duly given if
hand-delivered, sent by certified or registered mail, return receipt requested,
or nationally-utilized overnight delivery service, Portable Document Format
(“PDF”) or confirmed facsimile transmission, as the case may be. Such notices
shall be addressed to the parties at the addresses set forth above, or to such
other address as may be designated by any party in a writing delivered to the
other in the manner set forth in this Section 15. Notices sent by certified or
registered mail shall be deemed received three (3) business days after being
mailed. All other notices shall be deemed received on the date delivered.
Routine communications may be made by e-mail to Lessor at officer@dfollc.com and
to Lessee at joseph.yospe@msg.com or fax to Lessor at (516) 226-1155 and to
Lessee at (212) 465-6148.

16.    Relationship of Parties. The relationship of the parties created by this
Lease is strictly that of lessor and lessee. Nothing in this Lease is intended,
nor shall it be construed so as, to constitute the parties as partners or joint
venturers or as principal and agent.

17.    Taxes. Lessor shall pay all taxes, assessments and charges imposed by any
Federal, state, municipal or other public authority upon or relating to the
ownership of the Aircraft during the Term (other than any taxes, fines or
penalties imposed upon Lessor as a result of a breach of this Lease by Lessee).
Lessee shall pay all taxes, assessments, and charges imposed by any Federal,
state, municipal or other public authority upon or relating to the rental, use
or operation of the Aircraft by Lessee during the Lease Periods

 

7



--------------------------------------------------------------------------------

(including any sales or use tax imposed by the State of New York on any lease
payment hereunder), other than income taxes of Lessor. Lessee shall also be
liable for any federal excise tax imposed under Internal Revenue Code
Section 4261 if such tax is applicable to any or all amounts paid (or deemed to
be paid) by Lessee to Lessor hereunder. Lessee shall pay such tax to Lessor
within thirty (30) days after receipt of Lessor’s written invoice therefor. Each
party agrees to indemnify and hold the other harmless against any and all
liabilities, costs and expenses (including attorneys’ fees) resulting from a
breach of its respective undertaking hereunder.

18.    Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of New York, determined without regard to
its conflicts of laws principles. If any provision of this Lease conflicts with
any statute or rule of law of the State of New York or is otherwise
unenforceable, such provision shall be deemed null and void only to the extent
of such conflict or unenforceability and shall be deemed separate from and shall
not invalidate any other provision of this Lease.

19.    Venue. Any legal action, suit or proceeding arising out of or relating to
this Lease or the transactions contemplated hereby may be instituted in any
state or federal court in the State of New York. Each party waives any objection
which such party may now or hereinafter have to the laying of the venue in New
York County, New York in any such action, suit or proceeding, and irrevocably
submits to the jurisdiction of any such court in any such action, suit or
proceeding.

20.    Amendment. This Lease shall not be modified or amended or any provision
waived except by an instrument in writing signed by authorized representatives
of the parties.

21.    Counterparts. This Lease may for all purposes be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts, taken together, shall constitute the same instrument, even though
all parties may not have executed the same counterpart of this Lease. Each party
may transmit its signature by confirmed facsimile or PDF transmission, and such
signatures shall have the same force and effect as an original signature.

22.    Successors and Assigns; Third-Party Beneficiaries. Neither party shall
have the right to assign this Lease without the prior written consent of the
other party; provided, however, that (i) Lessor shall have the right, upon
notice to Lessee, to assign this Lease to any other direct or indirect
wholly-owned subsidiary of Lessor provided any such assignments hereunder and
the resulting ownership and operational structure are consistent with applicable
FARs, and (ii) Lessee shall have the right, upon notice to Lessor, to assign
this Lease to any entity controlling, controlled by, or under common control
with, The Madison Square Garden Company. This Lease shall be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns, and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and permitted assigns.
This Lease shall not be construed to create any third-party beneficiary rights
in any person not a party hereto (or a successor to or permitted assign of any
such party).

23.    Integration. This Lease sets forth the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
other agreements, understandings, communications, representations or
negotiations, whether oral or written, between the parties with respect to the
lease of the Aircraft. There are no other agreements, representations or
warranties, whether oral or written, express or implied, relating to the lease
of the Aircraft that are not expressly set forth in this Lease.

24.    Legal Fees and Other Costs and Expenses. In the event of any dispute,
litigation or arbitration between the parties with respect to the subject matter
of this Lease, the unsuccessful party to such dispute, litigation or arbitration
shall pay to the successful party all costs and expenses, including, without
limitation, reasonable attorneys’ fees, incurred therein by the successful
party, all of which shall be included in and as a part of the judgment or award
rendered in such dispute, litigation or arbitration. For purposes of this Lease,
the term “successful party” shall mean the party which achieves substantially
the relief sought, whether by judgment, order, settlement or otherwise.

 

8



--------------------------------------------------------------------------------

25.    WAIVER OF JURY TRIAL. EACH PARTY HEREBY KNOWINGLY AND VOLUNTARILY WAIVES
ITS RIGHTS TO A JURY TRIAL IN ANY ACTION, SUIT OR PROCEEDING RELATING TO,
ARISING UNDER OR IN CONNECTION WITH THIS LEASE AND ANY OTHER DOCUMENT, AGREEMENT
OR INSTRUMENT EXECUTED AND/OR DELIVERED IN CONNECTION WITH THE FOREGOING.

26.    TRUTH IN LEASING. TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE
FEDERAL AVIATION REGULATIONS:

(a)    LESSOR HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF
EXECUTION OF THIS LEASE. THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR
PART 91 FOR ALL OPERATIONS TO BE CONDUCTED DURING LEASE PERIODS UNDER THIS
LEASE.

(b)    LESSEE HEREBY CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF
THE AIRCRAFT DURING ALL LEASE PERIODS UNDER THIS LEASE.

(c)    EACH OF LESSOR AND LESSEE CERTIFIES THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

(d)    EACH OF LESSOR AND LESSEE UNDERSTANDS THAT AN EXPLANATION OF THE FACTORS
BEARING ON OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS
CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

Instructions for Compliance with “Truth In Leasing” Requirements are attached
hereto as Schedule 2.

(SIGNATURE PAGE FOLLOWS)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Aircraft Dry Lease
Agreement this 17th day of December, 2018, effective as of the date first
written above.

 

LESSOR: STERLING2K LLC By:   /s/ Dennis H. Javer   Name: Dennis H. Javer  
Title: Vice President LESSEE: MSG SPORTS & ENTERTAINMENT, LLC By:   /s/ Donna
Coleman   Name: Donna Coleman   Title: EVP & Chief Financial Officer

 

10



--------------------------------------------------------------------------------

SCHEDULE 1

Rent per block hour: An amount equal to actual fuel costs for each Lessee flight
during such Lease Period (including any deadheads, ferry and repositioning
flights). For this purpose, a flight shall be measured in hours and tenths of
hours from the time the Aircraft moves for purposes of flight at the departure
airport to the time the Aircraft comes to stop at the arrival airport.

Additional Rent per block hour for True-Up Hours: An amount to be determined to
cover variable costs (e.g., maintenance, support, etc.) of the Aircraft for such
True-Up Hours (less any amounts previously paid for such True-Up Hours).

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING” REQUIREMENTS

1.    Mail a copy of this Lease to the following address via certified mail,
return receipt requested, immediately upon execution of this Lease (14 C.F.R.
91.23 requires that the copy be sent within twenty-four (24) hours after it is
signed):

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

2.    Telephone or fax the nearest Flight Standards District Office at least
forty-eight (48) hours prior to the first flight made under this Lease.

3.    Carry a copy of this Lease in the Aircraft at all times when the Aircraft
is being operated under this Lease.

 

S-2